DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7 and 9-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In reference to claim 1
The terms “common convergence sublayer entity” and “radio control sublayer entities” in claim 1, and similarly in claims 2-5, 7, 9, 12-15 and 17-19 are terms which render the claim indefinite.  The terms are not defined by the claim or the specification and one of ordinary skill in the art would not reasonably apprised of the scope of the invention. While the specification recites the “common convergence sublayer entity” and “radio control sublayer entities”, the specification does not describe or define what constitutes a “common convergence sublayer entity” and “radio control sublayer entitiy” 

In reference to claims 10, 16, and 20
Claims 10, 16, and 20 are rejected because they depend on a rejected parent claim.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 


In reference to claims 10, 16, and 20
Claims 10, 16, and 20 are rejected because they depend on a rejected parent claim.

Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. 
On pg. 9 of the remarks the applicant states, “As discussed during the interview, the common convergence sublayer entity and the radio control sublayer entity are defined at least in the present claims. For example, as recited in claim 1, the common convergence sublayer entity is a sublayer entity that determines at least one service flow, maps traffic through one of the 
The Examiner respectfully disagrees. Claim 1 recites “a common convergence sublayer entity” in line 3 and “a plurality of radio control sublayer entities” in line 4. While claim 1 lines 8-16 and claim 2 describe functions (i.e. what it does) performed by the common convergence sublayer entity and at least one radio control sublayer entity respectively, neither define what the “common convergence sublayer entity” is or what “the plurality of radio control sublayer entities” are.

On pg. 9-10 of the remarks the applicant states, “Additionally, Applicant respectfully submits that “common convergence sublayer entity” and the “radio convergence sublayer entity” are defined in the specification. For example, as discussed during the interview, paragraph [0034] of the specification describes certain embodiments of the claimed invention that allow for flexible mapping of logical endpoints between the common convergence sublayer entity to a radio control sublayer entity. In this case, the common convergence sublayer can be the network convergence sublayer (NCS), and the radio 

The Examiner respectfully disagrees. Paragraph 0034 of the specification gives Network Convergence Sublayer (NCS) and Packet Data Convergence Protocol (PDCP) as examples of a common convergence sublayer, not a common convergence sublayer entity. Likewise, paragraph 0034 of the specification gives Radio Convergence Sublayer (RCS) and Radio Link Control (RLC) Protocol as examples of a radio control sublayer, not a radio control sublayer entity. Neither paragraphs 0036 or 0037 specification describe or define what constitutes a “common convergence sublayer entity” and “radio control sublayer entity”. Consequently, the metes and bounds of “common convergence sublayer entity” and “radio control sublayer entities” are unclear and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

On pg. 10-11 of the remarks the applicant states, “Additionally, Applicant submits that the “common convergence sublayer entity” and the “radio control sublayer entity” are explained in Figs. 2 and 3 of the present application. For 
Figures 2-3 and 6-8 and paragraphs 0037-0038 and 0066-0080 specification describe functions (i.e. what they do), however, they do not describe or define what constitutes a “common convergence sublayer entity” and “radio control sublayer entity” (i.e. what they are). Consequently, the metes and bounds 

On pg. 11-12 of the remarks the applicant states, “Applicant also respectfully submits that the terms “sublayer” and “sublayer entity” have ordinary and customary meanings within the art of wireless communication systems including, for example 3rd Generation Partnership Project (3GPP) LTE and LTE-A. In particular, section 4.3 of the technical specification TS 36.300 vl3.1.0 cited by Applicant on May 24, 2018, describes the radio protocol architecture, and section 4.3.1 describes the sublayers used for the user plane including, for example, PDCP, RLC, MAC, and PHY sublayers (see caption of section 4.3.1 reproduced below). According to TS 36.300 vl3.1.0, each of the sublayers supports certain functions for each protocol stack. For example, the PDCP, RLC, and MAC sublayers may perform functions such as header compression, ciphering, scheduling, ARQ, and HARQ. It is respectfully submitted that these functions would be well understood by one of ordinary skill in the art of wireless communication systems”.

While PDCP, RLC, MAC, and PHY sublayers are known in the art, a “common convergence sublayer entity” and “radio control sublayer entity” are not. TS 36.300 vl3.1.0 fails to define what constitutes a “common convergence sublayer entity” and “radio control sublayer entity”.



On pg. 12-13 of the remarks the applicant states, “Moreover, section 4.2.1 of TS 36.323 vl2.4 (cited by Applicant in an Information Disclosure Statement filed on April 29, 2021) describes one possible structure for the PDCP sublayer and the RLC sublayer. For instance, Figure 4.2.1.1 in TS 36.323 vl2.4 (copied below) illustrates that the PDCP entities and RLC entities are located in the PDCP sublayer and the RLC sublayer, respectively. Furthermore, section 4.2.2 of TS 36.323 vl2.4 describes that the PDCP entities that are located in the PDCP sublayer, and several PDCP entities are defined for the physical node such as the UE or eNB. TS 36.323 vl2.4 also describes that each PDCP entity carries the data of one radio bearer. The above-mentioned sublayers and entities serve as examples to illustrate that the terms “sublayer” and “sublayer entity” are commonly used terms of art in wireless communication/access systems, which would in turn allow one of ordinary skill in the art of wireless communication systems to understand the meaning of “common convergence sublayer entity” and the “radio control sublayer entity” along with the functions of these entities. Thus, contrary to the Office Action’s position, it is respectfully submitted that one of ordinary skill in the art would be reasonably apprised of the scope of the claimed invention”.
Figure 4.2.1.1 in TS 36.323 illustrates boxes labeled PDCP entity in the PDCP sublayer ovals labeled RLC UM-SAP in the RLC sublayer. While, 36.323 vl2.4 describes that the PDCP entities that are located in the PDCP 

On pg. 13-14, of the remarks the applicant states, “As noted above, the present claims have been amended to replace “common convergence sublayer” with “common convergence sublayer entity,” replace “radio convergence sublayer” with “radio control sublayer entity,” and delete “first type of entity” and “second type of entity.” As also noted above, support for these amendments are found at least in Figs. 2, 3, 6, and 7, and paragraphs [0030] - [0037] of the specification. Details of how Applicant’s specification describes the claimed invention in sufficient detail that one skilled in the art could reasonably conclude that the inventors had possession of the claimed invention are discussed above with regard to the rejection under 35 U.S.C. § 112(b). Thus, for at least the above reasons and as discussed during the interview, Applicant respectfully submits that claims 1-7 and 9-20 comply with the written description requirement, meeting the requirements of 35 U.S.C. § 112(a). Accordingly, reconsideration and withdrawal of the rejection is respectfully requested”.

The Examiner respectfully disagrees. The original disclosure merely recites the terms “common convergence sublayer entity” and “radio control sublayer entities” and does not describe what constitutes a “common convergence sublayer entity” or a “radio control sublayer entity”. Consequently, the original disclosure does not describe a “common convergence sublayer entity” and “radio control sublayer entities” and the written description requirement is not met.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466